17‐381‐cv 
Audio Emotion S/A v. McIntosh Group, Inc. 
                                            
                                  UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
 
                                                  SUMMARY ORDER 
                                                                                       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 12th day of September, two thousand seventeen. 
                     
PRESENT:  RALPH K. WINTER,  
                    DENNY CHIN, 
                    SUSAN L. CARNEY,  
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

AUDIO EMOTION S/A,   
                                        Plaintiff‐Appellant, 
                                                                                          17‐381‐cv 
                                        v.  
 
McINTOSH GROUP, INC., DBA FINE SOUNDS  
GROUP,  
                                         Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x     

FOR PLAINTIFF‐APPELLANT                                      STEPHANIE F. BRADLEY, Watkins Bradley 
                                                             LLP, San Francisco, California. 
 
FOR DEFENDANT‐APPELLEE                                       MIRIAM SKOLNIK, Herzfeld & Rubin, P.C., 
                                                             New York, New York.  
                                                                                            

              Appeal from the United States District Court for the Southern District of 

New York (Torres, J.).  

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment and order of the district court are 

AFFIRMED. 

              Plaintiff‐appellant Audio Emotion S/A (ʺAudio Emotionʺ) appeals from 

(1) an August 8, 2016 judgment of the district court granting a motion filed by 

defendant‐appellee McIntosh Group, Inc. (ʺMcIntoshʺ), d/b/a Fine Sounds Group (ʺFS 

Groupʺ), to dismiss the amended complaint, and (2) a January 11, 2017 order denying 

Audio Emotionʹs motion to alter or amend the judgment and for leave to file an 

amended complaint.  We assume the partiesʹ familiarity with the facts, procedural 

history, and issues on appeal. 

              We accept as true the allegations in the amended complaint, which can be 

summarized as follows.  Audio Emotion is a Brazilian distributor of high‐end audio 

products.  Fine Sounds S.p.A. (ʺFS S.p.A.ʺ) is (or was) an Italian company also in the 

business of distributing high‐end audio equipment.  In February 2013, Audio Emotion 

entered into an agreement with FS S.p.A. (the ʺAgreementʺ) to be the latterʹs exclusive 

representative and distributor in Brazil. 

              In February 2014, although Audio Emotion had been meeting its sales 

targets under the Agreement, FS S.p.A. ʺtook actions to unilaterally terminate the 



                                             2
                                                                                                

Agreement.ʺ  Am. Compl. ¶ 17.1  Audio Emotion contends that by doing so, FS S.p.A. 

breached the Agreement. 

              In April 2014, FS Group announced that it was acquiring FS S.p.A.ʹs audio 

distribution business and relocating it to New York.  FS Group was incorporated in 

Delaware on April 21, 2014 and registered to do business in New York as a foreign 

business corporation on March 6, 2015.  In connection with FS Groupʹs incorporation, FS 

S.p.A.ʹs ʺaudiophile business, including its assets and goodwill, was transferred to 

Defendant.ʺ  Am. Compl. ¶ 8.  

              Audio Emotion commenced this action for breach of contract in the 

district court on July 22, 2015.  In accordance with the district courtʹs individual rules, 

McIntosh wrote a letter to Audio Emotionʹs counsel setting forth the specific 

deficiencies that McIntosh believed to warrant dismissal of the complaint, in 

anticipation of seeking the courtʹs leave to file a motion to dismiss.  In response, Audio 

Emotion amended its complaint.  Thereafter, McIntosh moved to dismiss the amended 

complaint.  The district court granted the motion, concluding that Audio Emotion had 

not sufficiently pled successor liability, and entered judgment.  Audio Emotion filed a 

motion to alter or amend the judgment to provide that dismissal was without prejudice, 

which the district court construed as a motion for reconsideration, and for leave to file 

                                                 
            1           Although the amended complaint states that FS Group terminated the 
agreement, the reference should be to FS S.p.A, as Audio Emotion makes clear in its 
brief on appeal. 


                                               3
                                                                                                

an amended complaint.  The district court denied the motion, concluding that Audio 

Emotionʹs proposed amendments would be futile.  Audio Emotion timely appealed 

both the dismissal and denial of leave to amend the amended complaint. 

       1.     Successor Liability 

              We review the district courtʹs grant of a motion to dismiss de novo, 

ʺaccepting as true all allegations in the complaint and drawing all reasonable inferences 

in favor of the nonmoving party.ʺ  Wilson v. Dantas, 746 F.3d 530, 535 (2d Cir. 2014) 

(citation omitted).  The complaint must include ʺenough facts to state a claim to relief 

that is plausible on its face.ʺ  Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 

(2007)). 

              Under New York law, a corporation that purchases the assets of another 

corporation does not acquire its liabilities unless ʺ(1) the buyer ʹexpressly or impliedly 

assumed the predecessorʹs tort liability, (2) there was a consolidation or merger of seller 

and purchaser, (3) the purchasing corporation was a mere continuation of the selling 

corporation, or (4) the transaction [wa]s entered into fraudulently to escape such 

obligations.ʹʺ  N.Y. State Elec. & Gas Corp. v. FirstEnergy Corp., 766 F.3d 212, 227‐28 (2d 

Cir. 2014) (alteration in original) (citation omitted).  Below and on appeal, Audio 

Emotion relies on the ʺconsolidation or mergerʺ and ʺmere continuationʺ theories. 

              First, Audio Emotion contends that it has plausibly alleged that the second 

exception applies ‐‐ specifically, that the transaction between FS Group and FS S.p.A., 



                                               4
                                                                                                 

ʺalthough not in form a merger, is in substance a consolidation or merger of seller and 

purchaser,ʺ or a de facto merger.  Priestley v. Headminder, Inc., 647 F.3d 497, 505 (2d Cir. 

2011) (quoting New York v. Natʹl Serv. Indus., Inc., 460 F.3d 201, 209 (2d Cir. 2006)).  

Relevant factors in assessing whether there has been a de facto merger include ʺ(1) 

continuity of ownership; (2) cessation of ordinary business and dissolution of the 

acquired corporation as soon as possible; (3) assumption by the purchaser of the 

liabilities ordinarily necessary for the uninterrupted continuation of the business of the 

acquired corporation; and (4) continuity of management, personnel, physical location, 

assets, and general business operation.ʺ  Id. (citation omitted).  We have recognized that 

the doctrine cannot apply absent continuity of ownership, which is ʺthe essence of a 

merger.ʺ  Id. at 505‐06 (citation omitted). 

              The amended complaint alleges only that ʺboth Fine Sounds S.p.A. and 

Fine Sounds Group share the same senior management.ʺ   Am. Compl ¶ 8.  It does not 

allege facts from which we can infer continuity of ownership, cessation of operations by 

the predecessor company, assumption of liabilities by the successor company, or 

continuity of personnel, physical location, assets, or general business operations. 

              Although Audio Emotion admits that it does not ʺdirectly allege 

continuity of ownership,ʺ it asks us to infer continuity of ownership because ʺin a 

management buyout, high level company officers would have already held stock in the 

corporation whose assets they purchased in the name of the successor corporation.ʺ  



                                               5
                                                                                               

Appellantʹs Br. at 25‐26 (citation omitted).  Without any additional factual assertions, 

however, this allegation is mere speculation.  See Priestley, 647 F.3d at 506 (noting that 

allegations of ʺcontinuity of officersʺ are inadequate to support finding of de facto 

merger ʺabsent . . . allegations that th[ose] officers actually owned the corporationsʺ).  

Furthermore, as the district court noted, the amended complaint does not allege that FS 

Group (or McIntosh) assumed FS S.p.A.ʹs liabilities, that FS Group operates at the same 

location, with the same personnel, or with the same general business operation, or that 

FS S.p.A. has ceased operations.  Accordingly, we cannot reasonably infer from the 

allegations in the amended complaint that a de facto merger occurred between FS S.p.A. 

and FS Group. 

              Second, Audio Emotion argues that it can claim successor liability under 

the exception for purchasing entities that are a ʺmere continuationʺ of the selling entity.  

This argument fails for the separate reason that FS S.p.A. survived the transfer of assets 

to McIntosh.  See Wensing ex rel. Wensing v. Paris Indus. N.Y., 558 N.Y.S.2d 692, 694 (3d 

Depʹt 1990) (ʺThe record reveals that Paris Industries Corporation survived the asset 

transfer as a distinct corporation, albeit in bankruptcy.  Under such circumstances, 

Leander cannot be cast as its mere continuation.ʺ). 

              Audio Emotionʹs reliance on Thompson v. Real Estate Mortgage Network, 748 

F.3d 142 (3d Cir. 2014), is misplaced.  In that case, the Third Circuit, applying New 

Jersey law, allowed a mere continuation successor liability claim to proceed absent 



                                              6
                                                                                               

specific allegations of continuity of ownership because the complaint ʺdescribe[d] 

continuity of operations, management, physical location, assets, and general 

operations,ʺ and ʺ[t]he predecessor corporation . . . went out of business shortly after 

the transfer.ʺ   Id. at 152‐53.  Here, however, the amended complaint alleges only that FS 

Group acquired FS S.p.A.ʹs assets and goodwill, and that they share the same senior 

management.  Furthermore, as noted above, New York courts routinely hold that the 

continued existence of the predecessor entity is a bar to a mere continuation claim.  See, 

e.g., Ring v. Elizabeth Found. for Arts, 25 N.Y.S.3d 173, 175 (1st Depʹt 2016). 

              Accordingly, we conclude that Audio Emotion failed to state a claim in its 

amended complaint for successor liability under either a de facto merger or mere 

continuation theory. 

       2.     Leave to Amend  

              The district court denied Audio Emotionʹs post‐judgment motion for leave 

to amend further its complaint on the basis that the amendments proposed would be 

futile.  This Court ʺordinarily review[s] a district courtʹs denial of a motion to amend the 

pleadings for abuse of discretion.ʺ  AEP Energy Servs. Gas Holding Co. v. Bank of Am., 

N.A., 626 F.3d 699, 725 (2d Cir. 2010) (citation omitted).  Leave to amend need not be 

granted where the proposed amendments would be futile, however, Krys v. Pigott, 749 

F.3d 117, 134 (2d Cir. 2014), and where the district courtʹs denial of leave to amend ʺis 




                                               7
                                                                                                 

based on a legal interpretation, such as futility,ʺ we review de novo.  Balintulo v. Ford 

Motor Co., 796 F.3d 160, 164 (2d Cir. 2015).   

              Audio Emotionʹs post‐judgment motion sought further leave to amend 

based on the fact that FS S.p.A. was in liquidation proceedings and had entered 

liquidation soon after sale of the business.  Even assuming Audio Emotion could further 

amend its amended complaint to allege that FS S.p.A. had dissolved, any such 

amendment would be futile.  First, as Audio Emotion acknowledges, FS S.p.A. survived 

the transaction with FS Group as a distinct entity and, more than two years later, 

continues to exist.  See Ring, 25 N.Y.S.3d at 175 (continued existence of the predecessor 

entity is a bar to a mere continuation claim). 

              Second, Audio Emotionʹs motion failed to address any of the other 

pleading deficiencies identified by McIntosh and the district court ‐‐ namely, the failure 

to allege continuity of ownership, assumption of liabilities by the successor company, or 

continuity of physical location, assets, or general business operations.  For the first time 

on appeal, Audio Emotion argues that it should be permitted to amend the complaint a 

second time to allege continuity of ownership based on documents showing that 

Charles Randall, one of the individuals who led the buyout of FS S.p.A., had a 0.13% 

ownership share in FS S.p.A.  Audio Emotionʹs speculation based on these documents, 

not raised in the district court, is insufficient to plausibly allege continuity of ownership 

as necessary to support its successor liability claim. 



                                              8
                                                                                           

              Furthermore, Audio Emotion has enjoyed a full opportunity to cure its 

pleading deficiencies in this case.  Audio Emotion already amended its complaint once 

in response to issues pointed out by McIntosh and had a second opportunity (under the 

district courtʹs individual rules) to amend its complaint, without needing the courtʹs 

leave, after McIntosh filed its motion to dismiss.  Audio Emotion neither filed an 

amended complaint in response to McIntoshʹs motion nor sought leave to amend in its 

opposition.  Moreover, as discussed above, Audio Emotion still has not identified 

factual allegations that would remedy the problems with its claims identified by the 

district court.  Thus, under the circumstances of this case, we are unable to conclude 

that the district court erred in denying Audio Emotion leave to amend again its 

complaint. 

              We have considered all of Audio Emotionʹs remaining arguments and 

conclude they are without merit.  Accordingly, we AFFIRM the judgment and the order 

denying Audio Emotionʹs post‐judgment motion for leave to amend.  

                                         FOR THE COURT: 
                                         Catherine OʹHagan Wolfe, Clerk 
 




                                            9